Citation Nr: 1648413	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for degenerative disc disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel
INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, May 2010, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, an appeal of a June 2015 rating decision denying entitlement to a TDIU is currently pending.  As the Veteran has requested a Board hearing on his TDIU appeal, the TDIU claim will be addressed in a separate decision after the Veteran has been afforded a Board hearing.  

Additional evidence has been associated with the claims file since the last RO adjudication in October 2014.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issues of entitlement to service connection for hypertension and an evaluation in excess of 30 percent coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Arthritis and degenerative disc disease were not manifest during service, and are not attributable to service.  Arthritis was not manifest within the one-year presumptive period following service.   


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Degenerative disc disease was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a content complying pre-adjudicatory letter sent to the Veteran in March 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  VA obtained private medical records from the provider identified by the Veteran.  Medical records from the Social Security Administration have been obtained and associated with the file in compliance with the July 2014 Board remand. Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for arthritis and degenerative disc disease.  The Board finds that comprehensive examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further in the respective sections below, there is no credible evidence with respect to arthritis and degenerative disc disease (DDD) establishing that an event, injury, or disease occurred in service or within the one year period following service.  Additionally, there is no credible indication that otherwise indicates possible relationships to service.  Furthermore, the Board finds no credible evidence of recurrent and/or persistent symptoms of low back disability since service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims entitlement to service connection for degenerative disc disease and arthritis in all joints.  The Veteran's February 2009 application for compensation indicates that these disorders began in 1966.  At a later point in the application, he states that they began in 1968.  

The Veteran's service treatment records are negative for complaint, symptoms or diagnosis of a low back disability or any other chronic joint disorder.  There is no report of injury.   On his separation examination dated October 1966, the Veteran denied a history of arthritis, rheumatism, bone, joint or other deformity, lameness, painful or trick shoulder or elbow, recurrent back pain and trick or locked knee.  Examination indicated normal clinical evaluations of the upper and lower extremities as well as the spine and other musculoskeletal.

November 2005 private medical evidence noted a clinical history of spinal stenosis, and chronic low back pain with right radiculopathy.  August 2006 records noted back pain on and off for ten years.  January 2007 private medical records show status post lumbar laminectomy.  It also noted advanced osteoarthritis, of unspecified joints.  Other records note knee complaints.

Based on a review of the record, the Board finds that service connection for arthritis and degenerative disc disease is not warranted.  The record shows normal systems at separation from service or within one year from service separation.  The Veteran denied having a history of arthritis, rheumatism, bone, joint or other deformity, lameness, painful or trick shoulder or elbow, recurrent back pain and trick or locked knee.  Thus, the lay and medical evidence contemporaneous to service discharge is negative for evidence of arthritis and/or degenerative disc disease.

The post-service evidence reflects the onset of arthritis and/or degenerative disc disease many years after service.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, arthritis and degenerative disc disease, in service or until many years after service.  Moreover, there is no claim of injury in service and no evidence indicating injury in service.  Additionally, arthritis was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).

The Veteran's lay statements that degenerative disc disease or arthritis began in 1966 are inconsistent with his statements upon service discharge wherein he denied complaint of arthritis or pain in multiple joints.  His current statements are also inconsistent with his later statement that they began in 1968 - more than one year after service and his August 2006 records indicating back pain began in approximately 1996.  Overall, the Board's finds that the Veteran's vague statement of arthritis and degenerative disc disease beginning in service is greatly outweighed by his denial of symptoms at service separation as it is more contemporaneous in time to the question at hand and bears the indicia of reliability as being made in the context of appropriate diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  It would also be inconsistent with the history provided by the Veteran to the private examiner in 2006.

Therefore, as there is no credible evidence to show the Veteran's arthritis and degenerative disc disease disorders were incurred in or related to service, or that arthritis and/or degenerative disc disease may be granted based upon continuity of symptomatology under 38 C.F.R. § 3.303(b).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for arthritis is denied.

Service connection for degenerative disc disease is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9. 

The Veteran is seeking a higher evaluation of his ischemic heart disease.  VA heart examinations were conducted in May 2010, September 2014, and May 2015.  In the May 2010 VA examination report, the Veteran's activity level in METS was estimated at more than 7 up to 10.  In the September 2014 VA examination, the estimated METS level overall also was more than 7 up to 10, with 10 percent due solely to the heart condition.  A musculoskeletal condition and obesity were noted to also affect the METS estimate.  The May 2015 VA examination found overall METS to be greater than 3 up to 5, with the METS due solely to cardiac conditions of  greater than 7 up to 10.  The rationale provided was a normal ejection fraction.

The Board notes that, in May 2013, the Veteran underwent heart valve replacement.  May 2013 records reported ejection fractions of 35 percent and 40 percent.  A May 2013 surgical report stated that the Veteran presented recently with increasing shortness of breath worsening with finding of severe aortic insufficiency.  Thus, there is an indication that the ejection fraction was not normal during at least some point in the appeal period.  The Board requires an explanation of the discrepancies between the ejection fraction findings surrounding the May 2013 findings.  

Furthermore, the September 2014 and May 2015 examiners indicated that the need for a valve replacement was not due to ischemic heart disease.  However, the statements to that effect are not sufficient as a medical opinion rationale.  They do not sufficiently state the likelihood in this Veteran that the aortic valve replacement was due to coronary artery disease.  Therefore, a new medical opinion is required on remand.

With respect to the hypertension claim, the undersigned erred in the prior remand by not obtaining a medical opinion regarding the potential relationship between hypertension and herbicide exposure.  The Board observes that, based on analysis of studies published since Update 2010, the National Academy of Sciences  (NAS) concluded that the new relevant data are consistent with a relationship between the chemicals of interest and blood pressure, and continued its placement of hypertension in the limited or suggestive category.  VA reviewed this additional information in relation to the information in prior NAS reports analyzing studies concerning hypertension.  Based on this review, the Secretary determined that the available evidence is not sufficient to establish a new presumption of service connection for hypertension in Veterans exposed to herbicides.  As noted in VA's evaluation of prior NAS reports, 75 FR 32540 (June 8, 2010), 75 FR 81332 (Dec. 27, 2010), and 77 FR 47924 (Aug. 10, 2012), the evidence overall includes a wide variety of results.  While some Veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension.  

Two environmental studies published since Update 2010 examining environmental exposures in Taiwan and Alabama suggested a possible association between serum concentration of dioxin-like compounds and elevated blood pressure.  Based on this limited amount of new information, NAS reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  The two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure.  Accordingly, the Secretary determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308 (Apr. 11, 2014).  While hypertension is not presumed to be related to exposure to herbicides, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), if the disease is linked to herbicide exposure by competent evidence.  The NAS reports above meet the low threshold for requiring medical opinion under McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated records of the Veteran's treatment for hypertension and coronary artery disease. 

2.  Following the receipt of any additional records, obtain a medical opinion from a cardiologist on the following:

a) Whether it is at least as likely as not that the Veteran's heart valve replacement in May 2013 was caused or aggravated beyond the normal progress of the disorder by service-connected coronary artery disease.

b) What was the estimated METS level prior to and at the time of the heart valve replacement considering all conditions related to coronary artery disease, and excluding conditions not related to coronary artery disease.  

c) Explain the discrepancy of record concerning the May 2013 records showing ejection fractions of 35 percent and 40 percent, and whether it is at least as likely as not such results were attributable to service-connected coronary artery disease.

d) Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely than not (less than a 50 percent probability) that the Veteran's hypertension results from his presumed exposure to herbicides while serving in Vietnam when taking into account current medical studies and literature?

e) Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely than not (less than a 50 percent probability) that the Veteran's hypertension was caused or aggravated beyond the normal progress of the disorder by service-connected coronary artery disease?

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


